MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2016	ME	133	
Docket:	   Som-15-589	
Argued:	   June	10,	2016	
Decided:	  August	16,	2016	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  STATE	OF	MAINE	
                                         	
                                        v.	
                                         	
                                MICHAEL	D.	FIGUEROA	
	
	
JABAR,	J.	

       [¶1]	 	 Michael	 D.	 Figueroa	 appeals	 from	 a	 judgment	 of	 conviction	 of	

unlawful	trafficking	in	scheduled	drugs	(Class	B),	17-A	M.R.S.	§	1103(1-A)(A)	

(2015),	 entered	 in	 the	 Unified	 Criminal	 Docket	 (Somerset	 County,	 Mullen,	 J.)	

after	the	denial	of	his	suppression	motion	and	upon	his	conditional	guilty	plea.		

Figueroa	 contends	 that,	 because	 law	 enforcement	 did	 not	 specifically	 advise	

him	 before	 a	 custodial	 interrogation	 that	 he	 had	 the	 right	 to	 the	 presence	 of	

counsel	 during	 questioning,	 his	 statements	 during	 the	 interrogation	 must	 be	

suppressed.		Under	the	circumstances	of	this	case,	we	disagree.		Here,	where	

Figueroa	 was	 already	 represented	 by	 counsel	 who	 consented	 to	 the	

interrogation	 in	 his	 absence,	 where	 Figueroa	 himself	 initiated	 the	

interrogation	 by	 telling	 jail	 personnel	 that	 he	 wanted	 to	 talk	 with	 the	 officer	
                                                                                                               2	

who	 later	 conducted	 the	 interrogation,	 and	 where	 Figueroa	 was	 clearly	

advised	before	the	commencement	of	the	interrogation	that	he	had	the	right	

to	 counsel,	 we	 conclude	 that	 Figueroa	 was	 adequately	 advised	 of	 his	

constitutional	 rights	 and	 that	 he	 effectively	 waived	 the	 privilege	 against	

self-incrimination,	 rendering	 his	 statements	 admissible	 against	 him	 at	 trial.		

We	therefore	affirm	the	judgment.		

                                            I.		BACKGROUND	

	        [¶2]	 	 Viewed	 in	 the	 light	 most	 favorable	 to	 the	 suppression	 court’s	

decision,	 the	 motion	 record	 supports	 the	 following	 facts.	 	 See	 State	 v.	 Ntim,	

2013	ME	80,	¶	2,	76	A.3d	370.		On	April	7,	2015,	Figueroa	was	arrested	and	

charged	 by	 uniform	 summons	 and	 complaint	 with	 aggravated	 trafficking	 in	

scheduled	 drugs	 (Class	 A),	 17-A	 M.R.S.	 §	 1105-A(1)(H)	 (2015).	 	 After	 his	

arrest,	 Figueroa	 was	 transported	 to	 the	 Somerset	 County	 jail,	 where	 he	

received	Miranda	warnings1	and	invoked	his	right	to	counsel.		The	record	does	

not	 illuminate	 what	 the	 Miranda	 warnings	 consisted	 of	 when	 they	 were	

delivered	on	this	occasion.		

	        [¶3]	 	 Figueroa	 was	 indicted	 on	 April	 30	 on	 charges	 of	 aggravated	

trafficking	 in	 scheduled	 drugs	 (Class	 A),	 17-A	 M.R.S.	 §	1105-A(1)(H),	 the	

    1	 	 We	 refer	 throughout	 this	 opinion	 to	 the	 constitutional	 safeguards	 established	 by	 the	 United	

States	Supreme	Court	in	Miranda	v.	Arizona,	384	U.S.	436	(1966).	
                                                                                                        3	

Class	B	 trafficking	 charge	 of	 which	 he	 was	 later	 convicted,	 and	 unlawful	

possession	 of	 scheduled	 drugs	 (Class	 C),	 17-A	M.R.S.	 §	1107-A(1)(B)(1)	

(2014).2		On	April	15,	2015,	counsel	was	appointed	to	represent	Figueroa.	

	        [¶4]	 	 While	 in	 custody,	 Figueroa	 told	 jail	 personnel	 on	 multiple	

occasions	that	he	wanted	to	speak	with	Maine	Drug	Enforcement	Agent	Kelly	

Hooper.	 	 When	 jail	 personnel	 relayed	 this	 information	 to	 Agent	 Hooper,	 she	

contacted	the	prosecutor,	who	offered	to	reach	out	to	Figueroa’s	counsel	and	

advise	him	of	Figueroa’s	wishes.		Figueroa’s	attorney	called	Agent	Hooper	and	

stated	 that	 although	 he	 could	 not	 be	 present	 during	 the	 time	 that	 Agent	

Hooper	proposed	to	meet	with	Figueroa,	he	did	not	object	to	the	interview	as	

long	 as	 it	 was	 recorded.	 	 This	 conversation	 between	 Figueroa’s	 counsel	 and	

Agent	Hooper	occurred	about	one	week	before	the	officer	went	to	the	jail	and	

interviewed	Figueroa.	

	        [¶5]		On	May	1,	2015,	at	2:27	p.m.,	Agent	Hooper	met	with	Figueroa	at	

the	jail	without	any	others	present.		Agent	Hooper	began	an	audio	recording	

and	then	delivered	the	following	Miranda	warnings	without	using	a	Miranda	

card	or	asking	Figueroa	to	complete	a	written	waiver	form.	



   	 The	 statute	 has	 since	 been	 amended.	 	 See	 P.L.	 2015,	 ch.	 308,	 §	 2	 (effective	 Oct.	 15,	
    2	

2015).	
                                                                                               4	

	      [¶6]	 	 “Mike,”	 she	 stated,	 “you	 know	 you	 have	 a	 right	 to	 remain	 silent.”		

“Yes,”	Figueroa	affirmed.		Agent	Hooper	continued,	“Anything	you	say	can	and	

will	be	used	against	you	in	a	court	of	law.		You	have	a	right	to	an	attorney.		If	

you	can’t	afford	one,	one	will	be	furnished	to	you	through	the	courts,	which	in	

fact	you	do	have	an	attorney	and	[your	attorney],	um,	has	told	me	it’s	okay	to	

talk	with	you.		You	requested	to	talk	with	me.”		“Yes,	ma’am,”	Figueroa	replied.		

Agent	 Hooper	 stated,	 “If	 you	 don’t	 want	 to	 answer	 questions	 at	 any	 point,	

stop.	 	 If	 you	 change	 your	 mind,	 umm	 .	 .	 .	 .”	 	 “I	 have	 nothing	 to	 hide,	 Kelly,”	

Figueroa	replied.			

	      [¶7]	 	 Agent	 Hooper	 did	 not	 expressly	 inform	 Figueroa	 that	 he	 had	 a	

right	for	counsel	to	be	present	during	the	interview.			

	      [¶8]	 	 In	 the	 course	 of	 the	 interview,	 Agent	 Hooper	 asked	 questions	

about	 the	 crimes	 that	 Figueroa	 had	 been	 charged	 with,	 and	 Figueroa	 made	

incriminating	 statements.	 	 The	 tenor	 of	 the	 interview	 was	 congenial,	 and	

Figueroa	referred	to	Agent	Hooper	by	her	first	name.		The	interview	was	not	

lengthy.	 	 Agent	 Hooper	 employed	 no	 deceptive	 practices,	 and	 she	 did	 not	

promise	to	provide	Figueroa	with	any	assistance.	

	      [¶9]	 	 On	 August	 24,	 2015,	 Figueroa	 filed	 a	 motion	 to	 suppress	 the	

statements	that	he	had	made	to	Agent	Hooper	on	May	1,	2015.		The	court	held	
                                                                                        5	

a	 hearing	 on	 the	 motion	 on	 November	 3,	 2015,	 during	 which	 it	 heard	

testimony	from	Agent	Hooper	and	admitted	in	evidence	an	audio	recording	of	

the	 May	 1	 interview.	 	 On	 November	 24,	 2015,	 the	 court	 entered	 an	 order	

denying	 Figueroa’s	 motion,	 concluding	 that	 although	 the	 Miranda	 warnings	

provided	were	far	from	perfect,	they	were	sufficient	to	intelligibly	convey	the	

substance	 of	 Figueroa’s	 constitutional	 rights.	 	 The	 court	 also	 concluded	 that	

Figueroa’s	 conduct	 during	 the	 interview	 demonstrated	 “an	 intentional	

relinquishment	or	abandonment	of	known	rights”	that	was	“voluntary	in	the	

sense	 that	 it	 was	 the	 product	 of	 a	 free	 and	 deliberate	 choice.”	 	 (Quotation	

marks	omitted.)			

	       [¶10]	 	 On	 November	 30,	 2015,	 Figueroa	 entered	 a	 conditional	 guilty	

plea	 to	 the	 Class	 B	 trafficking	 charge	 pursuant	 to	 M.R.U.	 Crim.	 P.	 11(a)(2),	

reserving	the	right	to	appeal	the	denial	of	his	suppression	motion.3		The	court	

then	entered	a	judgment	of	conviction	on	the	plea,	sentencing	Figueroa	to	ten	

years’	incarceration	with	all	but	thirty	months	suspended	followed	by	a	term	

of	 three	 years’	 probation,	 and	 ordering	 him	 to	 pay	 a	 $400	 fine.	 	 Figueroa	

timely	appealed	to	us.		See	M.R.	App.	P.	2(b)(2)(A).	




    3		The	State	dismissed	the	remaining	charges	pursuant	to	M.R.U.	Crim.	P.	48(a).		
                                                                                        6	

                                   II.		DISCUSSION	

      [¶11]		Figueroa	contends	that	Agent	Hooper’s	incomplete	recital	of	the	

Miranda	warnings	did	not	sufficiently	communicate	the	substance	of	his	right	

against	compulsory	self-incrimination.		He	maintains	that	the	warning	that	he	

received	 was	 fatally	 defective	 because	 it	 only	 advised	 him	 of	 his	 right	 to	

counsel	 generally,	 and	 entirely	 omitted	 any	 reference	 to	 his	 right	 to	 have	

counsel	 present	 during	 the	 interview.	 	 He	 also	 insists	 that	 the	 infirmity	 of	

Agent	Hooper’s	Miranda	warning	invalidated	his	waiver	by	depriving	him	of	a	

full	awareness	of	the	nature	of	the	right	that	he	abandoned.			

	     [¶12]		When	a	defendant	challenges	the	denial	of	a	suppression	motion	

on	 the	 basis	 of	 an	 alleged	 Miranda	 violation,	 we	 review	 the	 suppression	

court’s	 factual	 findings	 for	 clear	 error,	 and	 review	 de	 novo	 whether	 the	

defendant	 received	 sufficient	 Miranda	 warnings,	 and	 whether	 the	 defendant	

knowingly,	 intelligently,	 and	 voluntarily	 waived	 the	 rights	 protected	 by	

Miranda.	 	 See	 State	 v.	 Lockhart,	 2003	 ME	 108,	 ¶	 21,	 830	 A.2d	 433;	 State	 v.	

Marden,	 673	 A.2d	 1304,	 1309	 (Me.	 1996).	 	 Here,	 because	 the	 suppression	

court’s	findings	are	uncontested,	and	because	the	State	has	not	challenged	the	

suppression	 court’s	 determination	 that	 Figueroa	 was	 subjected	 to	 custodial	
                                                                                        7	

interrogation,	 we	 consider	 only	 the	 adequacy	 of	 Agent	 Hooper’s	 Miranda	

warnings	and	the	validity	of	Figueroa’s	Miranda	waiver.	

	     [¶13]	 	 In	 Miranda	 v.	 Arizona,	 384	 U.S.	 436	 (1966),	 the	 United	 States	

Supreme	 Court	 recognized	 that	 the	 Fifth	 Amendment	 privilege	 against	

self-incrimination	 is	 jeopardized	 by	 the	 compelling	 pressures	 inherent	 in	

custodial	 interrogation.	 	 See	 Dickerson	 v.	 United	 States,	 530	 U.S.	 428,	 434-35	

(2000)	 (discussing	 Miranda).	 	 “To	 give	 force	 to	 the	 Constitution’s	 protection	

against	compelled	self-incrimination,	the	Court	established	in	Miranda	certain	

procedural	safeguards	that	require	police	to	advise	criminal	suspects	of	their	

rights	 .	 .	 .	 before	 commencing	 custodial	 interrogation.”	 	 Florida	 v.	 Powell,	

559	U.S.	50,	59	(2010)	(quotation	marks	omitted).		The	Powell	court	reiterated	

Miranda’s	requirements	that	a	suspect	must	be	warned	

       (1)	that	he	has	the	right	to	remain	silent,	(2)	that	anything	he	says	
       can	be	used	against	him	in	a	court	of	law,	(3)	that	he	has	the	right	
       to	the	presence	of	an	attorney,	and	(4)	that	if	he	cannot	afford	an	
       attorney	one	will	be	appointed	for	him	prior	to	any	questioning	if	
       he	so	desires.	
       	
Id.	at	59-60	(quotation	marks	omitted).	

      [¶14]	 	 To	 protect	 the	 rights	 that	 the	 warnings	 describe,	 Miranda	 also	

established	an	exclusionary	rule,	conditioning	the	admissibility	of	a	suspect’s	

statement	 during	 custodial	 interrogation	 upon	 proof	 that	 the	 defendant	
                                                                                         8	

validly	 waived	 the	 privilege	 against	 self-incrimination	 after	 delivery	 of	 the	

foregoing	warnings.		384	U.S.	at	476.		“The	warnings	required	and	the	waiver	

necessary	.	.	.	are,	in	the	absence	of	a	fully	effective	equivalent,	prerequisites	to	

the	 admissibility	 of	 any	 statement	 made	 by	 a	 defendant.”	 	 Id.	 (emphasis	

added).	 	 Thus,	 in	 order	 to	 demonstrate	 the	 admissibility	 of	 a	 suspect’s	

statements	 during	 custodial	 interrogation,	 the	 State	 bears	 the	 burden	 of	

proving,	 by	 a	 preponderance	 of	 the	 evidence,	 that	 (1)	 law	 enforcement	

officers	 properly	 delivered	 Miranda	 warnings	 to	 the	 suspect	 before	

commencing	 the	 interrogation,	 and	 (2)	 the	 suspect	 knowingly,	 intelligently,	

and	 voluntarily	 waived	 the	 privilege	 protected	 by	 the	 warnings.	 	 Marden,	

673	A.2d	at	1308-09.	

	     [¶15]	 	 “The	 prophylactic	 Miranda	 warnings	 are	 not	 themselves	 rights	

protected	by	the	Constitution	but	are	instead	measures	to	insure	that	the	right	

against	 compulsory	 self-incrimination	 is	 protected.”	 	 Duckworth	 v.	 Eagan,	

492	U.S.	 195,	 203	 (1989)	 (alterations	 omitted)	 (quotation	 marks	 omitted).		

For	 this	 reason,	 the	 rigidity	 of	 the	 Miranda	 doctrine	 does	 not	 extend	 to	 “the	

precise	 formulation	 of	 the	 warnings”	 or	 otherwise	 require	 a	 “talismanic	

incantation.”		California	v.	Prysock,	453	U.S.	355,	359	(1981).		The	safeguard	of	

the	prescribed	warnings	may	be	satisfied	by	a	“fully	effective	equivalent.”		Id.	at	
                                                                                       9	

360	 (quoting	 Miranda,	 384	 U.S.	 at	 476).	 	 “In	 determining	 whether	 police	

officers	adequately	conveyed	the	four	warnings,	.	.	.	reviewing	courts	are	not	

required	to	examine	the	words	employed	as	if	construing	a	will	or	defining	the	

terms	of	an	easement.		The	inquiry	is	simply	whether	the	warnings	reasonably	

convey	to	a	suspect	his	rights	as	required	by	Miranda.”		Powell,	559	U.S.	at	60	

(alterations	omitted)	(quotation	marks	omitted).	

	     [¶16]		In	State	v.	Ayers,	we	held	that	

      [a]lthough	 some	 courts	 have	 required,	 strictly,	 that	 a	 person	 in	
      custody	be	informed	specifically	of	his	right	to	the	presence	of	an	
      attorney	 during	 questioning,	 we	 regard	 as	 better	 reasoned	 those	
      cases	 holding	 that	 Miranda	 .	 .	 .	 is	 directed	 to	 insuring	 that	 the	
      substance	 of	 the	 constitutional	 rights	 of	 a	 person	 in	 custody	 be	
      intelligibly	conveyed	to	him.			
	
433	A.2d	356,	365	(Me.	1981)	(citations	omitted).		In	Ayers,	where	the	suspect	

was	clearly	advised	that	he	had	the	right	to	have	an	attorney	present	before	

questioning	began,	and	the	officer	asked	whether	the	suspect	would	be	willing	

to	talk	without	having	an	attorney	present,	we	concluded	that	the	suspect	had	

been	adequately	informed	of	the	rights	protected	by	Miranda.		Id.	

      [¶17]		Here,	Figueroa	was	warned,	in	unqualified	language,	that	he	had	

“a	right	to	an	attorney.”		He	was	advised	that	the	courts	would	furnish	him	an	

attorney	 if	 he	 could	 not	 afford	 counsel,	 and	 was	 expressly	 reminded	 that	 he	

did	have	an	attorney.		He	was	also	advised	that	his	attorney	had	consented	to	
                                                                                        10	

the	interview,	which	was	about	to	occur	in	the	attorney’s	absence.		Nothing	in	

the	 words	 used	 indicated	 that	 the	 right	 to	 counsel	 would	 be	 restricted	 after	

the	 questioning	 commenced.	 	 Rather,	 when	 viewed	 in	 the	 context	 of	 the	

surrounding	circumstances,	the	warnings	communicated	an	unqualified	right	

to	 counsel,	 which	 could	 have	 been	 invoked	 by	 Figueroa	 at	 any	 time.	 	 Cf.	 2	

Wayne	R.	LaFave	et	al.,	Criminal	Procedure	§	6(a)	(3d	ed.	2007)	(stating	that	

when	a	defendant	in	custody	and	the	defendant’s	attorney	“actually	arranged	

for	 an	 interrogation	 session	 to	 occur,”	 that	 circumstance	 “may	 have	 some	

bearing	on	the	need	for	Miranda	warnings”).		Under	the	circumstances	of	the	

interrogation—which	 Figueroa	 initiated	 and	 to	 which	 court-appointed	

counsel	consented—we	conclude	that	Agent	Hooper’s	warnings	regarding	the	

right	to	counsel	adequately	and	effectively	apprised	Figueroa	that	he	had	the	

right	to	the	presence	of	counsel	during	questioning.	

      [¶18]	 	 Furthermore,	 the	 court	 did	 not	 err	 in	 finding	 that	 Figueroa	

understood	 the	 substance	 of	 his	 Fifth	 Amendment	 rights,	 and	 the	 evidence	

demonstrates	 that	 Figueroa	 effectively	 waived	 those	 rights	 by	 agreeing	 to	

speak	 with	 Agent	 Hooper	 after	 she	 advised	 him	 of	 his	 right	 to	 remain	 silent,	

his	 right	 to	 counsel,	 and	 the	 possible	 use	 of	 his	 statements.	 	 Figueroa	 was	

specifically	warned	that	the	State	would	use	his	statements	against	him,	and	
                                                                                        11	

was	 thereby	 advised	 of	 the	 consequences	 of	 his	 decision	 to	 speak	 with	 the	

officer.	 	 “This	 is	 the	 ultimate	 adverse	 consequence	 [Figueroa]	 could	 have	

suffered	 by	 virtue	 of	 his	 choice	 to	 make	 uncounseled	 admissions	 to	 the	

authorities.”		Patterson	v.	Illinois,	487	U.S.	285,	293-94	(1988).		We	therefore	

conclude	 that	 Figueroa	 knowingly	 and	 voluntarily	 spoke	 with	 Agent	 Hooper	

after	 he	 was	 advised	 of	 his	 Miranda	 rights	 in	 a	 manner	 sufficient	 to	 protect	

him	 from	 the	 “‘compelling	 pressures’	 inherent	 in	 custodial	 police	

interrogation,”	Dickerson,	530	U.S.	at	440	(quoting	Miranda,	384	U.S.	at	467),	

and	we	affirm	the	denial	of	Figueroa’s	motion	to	suppress.	

      The	entry	is:	

                    Judgment	affirmed.		
	
	    	      	       	       	       	
	
On	the	briefs:	
	
     Jeremy	 Pratt,	 Esq.,	 and	 Ellen	 Simmons,	 Esq.,	 Camden,	 for	
     appellant	Michael	D.	Figueroa	
     	
     Maeghan	 Maloney,	 District	 Attorney,	 and	 Joelle	 S.	 Pratt,	
     Asst.	 Dist.	 Atty.,	 Office	 of	 the	 District	 Attorney,	 Skowhegan,	
     for	appellee	State	of	Maine	
                                                                         12	

	
At	oral	argument:	
	
      Jeremy	Pratt,	Esq.,	for	appellant	Michael	D.	Figueroa	
      	
      Joelle	S.	Pratt,	Asst.	Dist.	Atty.,	for	appellee	State	of	Maine	
	
	
	
Somerset	County	Unified	Criminal	Docket	docket	number	CR-2015-422	
FOR	CLERK	REFERENCE	ONLY